AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF cALlFoRNIA

UNITED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
TOMAS PEREZ_ALEJANDRO (1) CaSe Nl]mbef'! lSCRs?)SZ-CAB

 

JENNIFER L. COON
Defendant’s Attomey

 

REGIsTRATIoN No. 72986298

g _ JAN 07.2019

THE DEFEND!_XNT: cLERK. us elevator count
pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATIOI\SOUWFRN ois‘re.c'r ns t-AL\FORN|A
BY jg» tiFPu“i_‘:/_
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):l

 

 

 

Count
Title & Section Nature of Offense Number§s[
18 USC 1546 FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER l
ENTRY DOCUMENTS
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:l The defendant has heen found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

Assessment : $100.00 - Waived

JVTA Assessment*: $

;Justice for Victirns of Trafficking Act of 201 5, Pub. L. No. 114-22.
No fine E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 4. 29le
Date of l p&itio f Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT ]`UDGE

lSCRS$SZ-CAB

 

 

AO 245B (CASD Rev. 02/13) Judgment in a Criminal Case

 

DEFENDANT: TOMAS PEREZ-ALEJANDRO (l) .ludg“ment - Page 2 of 2
CASE NUMBER: lSCRS?)SZ-CAB

ii\/iPRisoNi\/n+:i\iTl

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TLME sERvED (52 DAYS).

E Sentence imposed pursuant to Title 8 USC Section 1326(b).
l“_“l The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall Surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|j on or before

|:| as notified by the United States Marshal.

|:| aS notified by the Probation or Pretrial Sei'vices Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , Witli a certified copy of this judgment
UNITED STATES MARSI-IAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR5352-CAB

